Miller, J.
This case was tried before a referee, who reported in favor of the plaintiffs for $1,427.17.
The case does not contain the referee’s report, or the exceptions to the report, and in this respect is not in conformity with provisions of the Code, and the practice in such cases. In Otis v. Spencer (16 N. Y., 610), it was held that the findings of fact, and conclusions of a referee, must be stated in the case itself, and that this court will not look for them elsewhere.
It appeared that there was no case or exceptions in the case cited, and hence it differs somewhat from the one before us. But the same principle is applicable, and there being no finding, of facts, or exceptions to the referee’s report referred to or incorporated in the appellant’ s case, there is nothing to review here. All the judgment, for that reason, must be affirmed.
Independent of the reason stated for the affirmance of the judgment, I think there was no error upon the *287trial. The objection made to allowing Knight, the plaintiffs’ bookkeeper, to read from the scrap book the list of articles there named, and delivered to the workmen from plaintiffs’ shop, is not well taken. The book was competent evidence, preliminary to proof, that materials were furnished by the plaintiffs to the defendant.
The witness testified that the entries were made when • the articles were delivered to the carmen, in the course of his business as bookkeeper of the plaintiffs.
He did not recollect the delivery of the articles, and was only able to state what articles actually were delivered, from having made the charges in the scrap-book.
They were made at or about the time of the transactions to which they related, and their accuracy was duly verified.
It also appeared that the witness was unable, with the aid of the. memorandums made by him, to speak from memory as to the facts.
The evidence, therefore, was properly received. The rule is laid down in Halsey v. Sinsebaugh (15 N. Y., 488), and approved in Russell v. Hudson River R. R. Co. (17 Id., 140). See, also, Guy v. Mead (22 Id., 462); Marcly v. Shultz (29 Id., 346); Hynds v. Shultz (39 Barb., 600).
It may be also observed that the fact of the delivery and the use of the articles was fully proved by the evidence subsequently introduced, and if there was any error, it was rendered entirely harmless, and could not affect the result, or work an injury to the defendant (People v. Gonzalez, 35 N. Y., 49, 60). Nor was there any error in the introduction of the bill of work done and materials furnished by the plaintiffs for the defendant.
Both of them had been furnished to the defendant; and in connection with proof of the correctness of the charges made, and a conversation with the defendant as to one of them, they were properly received as evidence.
The judgment must be affirmed.
All the judges concurred in affirming the judgment.